Citation Nr: 0126933	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  00-00 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Oscar M. Quijencio


WITNESSES AT HEARINGS ON APPEAL

Appellant, son, grandson



ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The appellant is the widow of a veteran who had recognized 
guerrilla service from January to November 1945.  The veteran 
died in June 1988.

This matter arises from a May 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  The case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  In June 2001, the appellant appeared before the 
undersigned Board Member sitting in Manila, the Republic of 
the Philippines.


FINDINGS OF FACT

1.  The veteran was not service connected for any disability 
during his lifetime.

2.  The veteran died in June 1988; his death certificate 
identified hypertension as the immediate cause of death with 
no other significant conditions noted.

3.  The veteran's hypertension was noted initially in 1978, 
more than 33 years after separation from regular guerrilla 
service.  

4.  There is no competent medical evidence of a nexus between 
the veteran's death from hypertension and his recognized 
guerrilla service.

CONCLUSIONS OF LAW

1.  Hypertensive disease was not incurred in or aggravated by 
the veteran's wartime service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).  

2.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Id; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In addition, the VA has published final regulations governing 
the implementation of the VCAA, which are also effective 
November 9, 2000, with the exception of the changes to 
38 C.F.R. §§ 3.156(a), 3.159(c), and 3.159(c)(4)(iii), which 
are effective prospectively.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001).  

While this law and amended regulations were enacted during 
the pendency of this appeal, and have not been considered by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  

In this regard, the Board finds that the appellant was 
provided adequate notice as to the evidence needed to 
substantiate her claim on several occasions, all outstanding 
records pertinent to this appeal have been obtained, and the 
appellant was afforded a hearing at the RO in April 2000, and 
before the undersigned Member in June 2001.  In addition, she 
was allowed an extended period of time in which to submit 
additional evidence after her June 2001 hearing.

Further, the Board notes that 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(d) provide that the VA has no duty to 
assist when there is no reasonable possibility that the claim 
could be substantiated, as is such in the instant case.  
38 U.S.C.A. § 5103A (West Supp. 2001); 38 C.F.R. § 3.159(d) 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102).  

The appellant contends that her husband developed 
hypertension during his guerrilla service in 1945, which 
caused his death in June 1988.   

In order to establish service connection for the cause of the 
veteran's death, there must be a disorder incurred in or 
aggravated by military service or presumed to be incurred in 
service, which either caused or contributed substantially or 
materially to cause the veteran's death.  38 U.S.C.A. 
§§ 1310; 38 C.F.R. § 3.312.   

Further, when a veteran who has served for ninety days or 
more during a period of war, manifests, to a degree of 10 
percent or more within one year of separation from service, a 
specified chronic disease, that disease is presumed to have 
been incurred during service.  38 U.S.C.A. § 1112 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.309 (2001).  

The veteran's death certificate, dated in June 1988, reflects 
that hypertension was his immediate cause of death, with no 
other contributing causes identified.  

The service records show that the veteran became a member of 
the Army of the Philippines in November 1943.  A physical 
examination report showed no abnormalities.  His blood 
pressure was reported as 149/60.  From January to November 
1945, he was a member of the regular guerrilla service (RGS).  
There is no record of any illness or injury during service.  

The earliest record of treatment for hypertension is based 
upon an affidavit by a nurse who treated the veteran.  She 
submitted a statement in July 2001, attesting that she was 
employed at the public health center from 1978 to 1996.  She 
stated that she cared for the veteran "every now and then" 
for treatment of rheumatic arthritis and hypertension, from 
1978 until his death in 1988.  

A July 1998 certified statement from a medical records 
officer, showed that the veteran was admitted to the hospital 
in May 1988 with a diagnosis of acute gastroenteritis.  There 
are no further records of treatment.  

The appellant testified during an April 2000 RO hearing that 
her husband was treated for hypertension during service, and 
had swollen legs after his separation from service.  She 
stated her belief that the veteran's hypertension was related 
to a left leg shrapnel wound suffered during service.  She 
also acknowledged that there was no medical evidence 
available to support her theory.  

In June 2001, the appellant and her grandson testified that 
the veteran was treated by a medical officer, "Dr. P.", 
during the war.  She allegedly treated the veteran for 
gunshot wounds and for hypertension.  The grandson also 
testified that he knew his grandfather was suffering from 
hypertension because his leg swelled and was painful, and 
caused him to become angry.  

The appellant submitted several affidavits from the veteran's 
military colleagues attesting to his having been wounded 
during service, and, in some instances, attesting that the 
veteran had hypertension either during service, or shortly 
thereafter.  A June 2001 joint affidavit from the veteran's 
daughters stated that the veteran's arms and legs were 
swollen from gunshot wounds when he returned from the war.  
They reported that he could hardly walk and complained of 
pain constantly.  They further stated that the veteran was 
treated for high blood pressure by "Dr. P." after service.  

In reviewing the claims file in its entirety, the Board finds 
that there is no competent medical evidence to show that the 
veteran had hypertension during service or developed it 
within one year of separation from service.  Although there 
is testimony, both from hearings and affidavits, that the 
veteran had hypertension during service, or shortly 
thereafter, such testimony is not competent for the purposes 
of establishing service connection.  While the witnesses may 
report observations, such as scars or wounds, the question of 
whether a chronic disability was incurred during service, or 
is currently present, is one which requires skill in 
diagnosis, which must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  None of the noted 
witnesses, with the exception of a nurse, has been identified 
as a medical professional.  

The Board considered and accepted as credible, the nurse's 
July 2001 statement.  However, she dates the veteran's 
treatment for hypertension to 1978, more than 33 years after 
separation from RGS.  Moreover, although there is no current 
statement from a "Dr. P.", there is a September 1980 
affidavit from "L. P."  She did not identify herself as a 
physician, but stated that she was a Medical Officer during 
World War II.  She reported that she treated the veteran for 
a gunshot wound to his left hand and left lower leg during 
the Battle of Madumliing.  She noted that the veteran was 
treated and returned to his unit.  She made no mention of 
treatment after service and there is no reference to 
hypertension.   

Accordingly, as the veteran had no service-connected 
disability that could have caused or contributed 
substantially or materially to his death, the appellant's 
claim of service connection for the cause of the veteran's 
death is denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312.  Since the 
preponderance of the evidence is against allowance of this 
claim, the benefit-of-the-doubt doctrine is inapplicable, for 
the aforestated reasons.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

